Exhibit 10.1




(Charles Morgan Securities, Inc. Letterhead)







INVESTMENT BANKING AND ADVISORY AGREEMENT, made this twelfth day of April 2012,
between the two parties on by and between, Xun Energy, Inc. having its principal
place of business at 12518 NE Airport Way, Portland, Oregon 97230, (the
“Company”) and Charles Morgan Securities Inc., having its principal place of
business at 120 Wall St., 16th Fl New York, NY 10005, hereinafter the (the
“Consultant”).




WHEREAS, the Company desires to retain the Consultant for consulting services in
connection with the Company’s business affairs, and to assist the Company in
raising capital for the Company's business and the Consultant is willing to
undertake to provide such services as hereinafter fully set forth:




NOW, THEREFORE, the parties agree as follows:




1.

Nature of Services: The Company engages Consultant on a non-exclusive basis to
render the following services during the term of this agreement on a
non-exclusive basis (it being understood that Consultant is free to render the
same or similar services to any other entity selected by it).




(a)

General Advice and Assistance. Consultant shall provide:  




(i)

Advice concerning on-going strategic corporate planning and long-term investment
policies, including any revision of the Company’s business plan.




(ii)

Evaluation of the Company’s managerial, marketing and sales requirements.




(iii)

Advice as to potential mergers and acquisitions, whether the Company will be the
acquiring company or the target of an acquisition.




(iv)   

Advice regarding the sales of securities in private transactions.




(v)

Introductions to listed exchanges, registered securities associations’ market
participants and market-maker services for the Company’s securities.




(vi)

Introductions to financial institutions and money managers.




(vii)

Introductions to independent analysts that may provide third party coverage on
the Company.




(viii)

Conduct of a shareholders meeting with industry professionals.




(xi)  

Introductions to broker dealers that specialize in the oil and gas industry .




(x)

Introductions to other products lines.




(b) Capital Raising: Consultant will assist the Company in attempting to raise
capital in accordance with the Company's business plan. All efforts by
Consultant will be on a best efforts basis only. The parties presently
contemplate the following:




(i)

An initial Private Placement (“First Offering”) of equity in the amount of
$1,000,000 upon terms and conditions that is mutually agreed to by the company
and consultant. (Equity offering at .05- five cents for the placement of
20,000,000 shares of the Company’s common stock)  




(ii)

Compensation for each of the PPM will be in addition to the compensation of this
agreement as set forth below, an as referenced in the applicable Placement Agent
Agreement and PPM for each and every offering




2.

Compensation;   




(a) General Advice and Assistance; For the general advice and assistance
described in Section 1(a), the Consultant will be entitled to the compensation
provided in subparagraphs 2(a) and 2(a)(i);




(i)

The Company will pay a fee of $60,000 over twelve months (sixty thousand
dollars). This fee may be paid by the Company in twelve equal monthly
installments of five thousand dollars payable on the fifteenth of each month
after the commencement of this Agreement. This fee may be paid in cash or, if
the Company is public at the time the fee is due, the fee may be paid in free
trading common stock at the election of the Company. If paid with common stock
of the Company then Company will pay with common stock having a value of 125% of
the cash payment alternative, based on the closing bid price of the common stock
of the Company on the date the payment is due.  




(ii)

The Company will issue to the Consultant eighteen million (18,000,000) shares
within 2 weeks of the effective date of this agreement as a prepaid retainer for
services to be rendered by the Consultant. Seven million, five hundred thousand
(7,500,000) shares will be released within 14 days of the signing of this
agreement. Five million (5,000,000) shares will be released on the 90th day
anniversary of this agreement and five million (5,000,000) shares will be
released on the 180th day anniversary of this agreement and  five hundred
thousand  (500,000) shares will be released on the 270th day anniversary of this
agreement for a total of eighteen million (18,000,000) shares of common stock.
The valuation of the stock will be $0.05 per share. The three share certificates
(five million, five million and five hundred thousand) totaling 10.5 million
shares will be held in trust for Consultant by Carter, Ledyard & Milburn, LLP.
Attention: Mr. John J. Hanley and released by Mr. John J. Hanley on the
respective release dates.  




(iii)

The Company will pay an engagement fee of $25,000 within 14 calendar days of the
signing of this agreement.  




The compensation provided for in this Section 2(a)(i)(ii) is in addition to, and
not in lieu of, any compensation to which the Consultant may become entitled for
its capital raising efforts as described in Section 2(b).  




(b) Capital Raising; The Consultant's compensation for the capital raising
activities referred to in Section 1(b) shall be as set forth in separate
placement agent agreements and or other agreements with respect to each
transaction. It is anticipated that the consultant will receive no less than the
following;




(i)

Cash compensation in an amount equal to ten percent (10%) of the aggregate
purchase price of the Equity sold to the investors, plus  




(ii)

An additional three percent (3%) of the aggregate purchase price of the equity
placed by the Consultant with the investors for non-accountable expenses, plus




(A) Equity in the form of common stock of the Company shares equal to 8% of the
shares issuable by the Company for the capital raise. As an example if one
million dollars is raised at 20 cents per share then the common stock due is
400,000 shares. 5,000,000 shares offered to investors in the offering at eight
percent equals 400,000.




3.         Term:  The term of this agreement is twenty four (24) months from the
date hereof with an automatic renewal for a year if written notice for
termination is not received 30 days prior to the execution of this agreement.




4.

Termination:   Either party may terminate this agreement after the first ninety
days with a written notice of termination. Any fees that are due and payable
after the termination date will not be owed or payable. Any compensation paid
prior to the date of termination will be deemed earned and paid.




5.    

Responsibilities of the Company:




(a) Provide Information. The Company shall provide the Consultant with all
financial and business information about the Company as requested by the
Consultant in a timely manner. Without limiting the generality of the foregoing,
the Company shall convert all of its financial statements to Quick Books or an
electronic format so as to review of the Company's accounts for a period of no
less than one year. In addition, executive officers and directors of the Company
shall at the request of Consultant and subject to reasonable prior notice, make
themselves available for personal consultations with the Consultant and/or third
party designees.




(b) Use of Proceeds: The Company shall appraise “use of proceeds” for each of
the offerings contemplated by this agreement in accordance with the descriptions
of the proposed use of proceeds supplied to investors in those offerings.  




6.

Representations of Consultant:




(a) The Consultant represents, warrants, and agrees that it is registered as a
broker-dealer with the SEC and is a member in good standing of FINRA, authorized
to conduct the business covered by this Agreement. During the term of this
Agreement, the Consultant will not do anything to impair its status as, or its
eligibility to continue to be, a registered broker-dealer or a member of FINRA.
The Consultant will comply with all applicable laws, statutes, rules and
regulations relating to the obligations of the Consultant undertaken in this
Agreement.

(b) The Consultant represents, warrants, and agrees that all Associated Persons
of Consultant that are engaged in providing the services to the Company as
contemplated by this Agreement are appropriately registered as General
Securities Representatives and/or Investment Banking Representatives, and/or
General Securities Principals of the Consultant with FINRA.

7.

Expenses:  The Company shall reimburse the Consultant for actual out-of pocket
expenses including, but not limited to, facsimile, postage, printing,
photocopying, and entertainment, incurred by the Consultant.  Consultant shall
obtain prior approval of the Company for any expenses to be incurred in excess
of $1,500. The Company shall reimburse Consultant for all reasonable fees and
disbursements of the Consultant's counsel. All fees payable to such counsel
shall be agreed upon by the parties in advance but will not exceed $25,000 for
the creation of the Private Placement Memorandum to be used in the First
Offering and $15,000 for the creation of the Private Placement Memorandum to be
used in the Second Offering. It is agreed that the attorney’s fees are to be
paid out of escrow from the offering. The Company shall also reimburse the
Consultant for the costs of all pre-approved travel and related expenses
incurred by the Consultant at the request of the Company in connection with the
performance of its services hereunder. Expenses shall be due and payable when
billed and after they have been incurred.




8.           Indemnification: The Company shall indemnify, defend and hold
harmless the Consultant from any kind of liabilities, of every kind, nature and
description, fixed or contingent (including, without limitation,  reasonable
counsel fees and expenses in connection with any action, claim or proceeding
relating to such liabilities) arising out of the services provided hereunder,
including but not limited to, by any reason of any breach or failure of
observance or performance or untrue or incorrect statement of any term,
commitment, representation, warranty, covenant or agreement made by the Company;
or by reason of negligence of the Company regarding or in accordance with any
duty, document, obligation, responsibility, or other performance of service
arising out of this transaction.  In the event that Consultant requests
indemnification hereunder (the “Indemnified Party”), Consultant shall notify the
Company (the “Indemnifying Party”) with reasonable promptness of any claim
asserted against it in respect to which any Indemnifying Party may be liable
under this Agreement, which notification shall be accompanied by a written
statement setting forth the basis of such claim and the manner of calculation
thereof.  The Indemnifying Party shall defend any such claims, threatened or
asserted, at its sole expense.  The Indemnified Party shall use legal counsel
selected by the Indemnifying Party and approved by the Indemnified Party, whose
approval shall not be unreasonably withheld, to defend any such threatened or
asserted claim.  




9.         Complete Agreement:    This Agreement contains the entire Agreement
between the parties with respect to the contents hereof and supersedes all prior
agreements and understandings between the parties with respect to such matters,
whether written or oral. Neither this agreement, nor any term or provision
hereof may be changed, waived, discharged or amended in any manner other than by
any instrument in writing, signed by the party against which the enforcement of
the change, waiver, discharge or amendment is sought.  




10.        Counterparts: This Agreement may be executed in two or more
counterparts, each of which shall be an original but all of which shall
constitute but one Agreement.   Facsimile signatures shall be agreed to be as
originals and shall be binding with the full force and effect as if they were
original signatures.




11.

 Arbitration The parties shall submit any controversy or claim arising out of or
relating to this Agreement to final and binding arbitration administered by the
FINRA, and immediately after the filing of a claim as provided herein, shall
submit such dispute to mediation before the FINRA; provided, however that the
proposed mediation shall not interfere with or in any way impede the progress of
the arbitration.  Any such mediation or arbitration procedure shall be venued
exclusively in the New York County, New York, New York.    




If injunctive or other similar provisional relief shall be required in aid of
arbitration, the aggrieved party may seek such relief from a court of competent
jurisdiction venued exclusively in New York County, New York, New York.   




12.       Disclosure: Any financial or other advice rendered by the Consultant
pursuant to this Agreement may not be disclosed publicly, except for disclosure
to Company's affiliates, directors, officers, employees, agents, advisors,
counsel and auditors, in any manner without the prior written approval of the
Consultant unless required by any court, government, or regulatory agency.   All
non-public information given to the Consultant by the Company will be treated by
the Consultant as confidential information, and the Consultant shall not make
use of such information other than in connection with its performance of this
Agreement, provided, however, that Consultant may disclose any such information
if required by any court or governmental or regulatory authority, board or
agency. “Non-public information” shall not include any information which (i) is
or becomes generally available to the public other than as a result of a
disclosure by the Consultant; (ii) was available to the Consultant prior to its
disclosure to the Consultant by the Company, provided that such information is
not known by the Consultant to be subject to another confidentiality agreement
with another party; or  (iii) becomes available to the Consultant on a
non-confidential basis from a source other than the Company, provided that such
source is not bound by a confidentiality agreement with the Company.  




13.        Severability:  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. If any provision of this agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule, such invalidity,
illegality or unenforceability will not effect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.  




14.

Choice of Law: This agreement shall be governed by, construed, interpreted and
the rights of the parties determined in accordance with the laws of the State of
New York, without reference to the principles of conflicts of law.  




15.

Miscellaneous:




(a) Responsibility: All final decisions with respect to consultation, advice and
services rendered by the Consultant to the Company shall rest exclusively with
the Company, and Consultant shall not have any right or authority to bind the
Company to any obligation or commitment.




Agreed and Accepted on the date first written above:




/s/ Jerry G. Mikolajczyk

__________________________




Xun Energy, Inc.

By: Jerry G. Mikolajczyk,

President, CEO, CFO and Director




/s/ Paul E. Taboada

__________________________




Charles Morgan Securities, Inc.

By: Paul E. Taboada

Chaitrman/CEO






